Case 18-70870-JAD           Doc 103    Filed 06/29/20 Entered 06/29/20 17:46:45         Desc Main
                                      Document      Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  IN RE:                                                 Bankruptcy No. 18-70870-JAD

  LARRY FREDERICK and SHARON
  FREDERICK,                                             Chapter 11

           Joint Debtors.
  M&T BANK,
           Movant,
  LARRY FREDERICK and SHARON
  FREDERICK,

           Respondents.



                            RESPONSE TO M&T BANK’S MOTION
                          FOR RELIEF FROM THE AUTOMATIC STAY

        Secured creditor GROWMARK FS, LLC (“Growmark”), by its undersigned counsel, files

 this Response to M&T Bank’s (“M&T”) Motion for Relief from the Automatic Stay (the

 “Motion”) [Dkt. No. 88]. Growmark generally does not object to the relief requested by M&T in

 its Motion. However, certain misstatements made within M&T’s Motion require clarification.

        1.       Growmark has a secured claim and a perfected priority security interest in certain

 of the Joint Debtors’ personal property, behind the United States Department of Agriculture, Farm

 Service Agency (“FSA”), as evidenced by properly filed UCC Financing Statements No.

 2011042803932, dated April 28, 2011, continued by No. 2016031801432, dated March 18, 2016.

 (A copy of a UCC Search Report identifying Growmark’s perfected priority security interest is

 attached as Exhibit 1.)




                                                 1
Case 18-70870-JAD         Doc 103     Filed 06/29/20 Entered 06/29/20 17:46:45              Desc Main
                                     Document      Page 2 of 4


         2.      In its Motion, and without attaching supporting exhibits, M&T alleges that, other

 than with respect to FSA, its security interests are first priority liens by virtue of its UCC filings

 “and various Subordination Agreements executed by Growmark FS, LLC[.]” [Mot. ¶19.] This is

 not correct as stated.

         3.      As set forth in Exhibit 1, Growmark’s secured claim and perfected priority security

 interest in certain of the Joint Debtors’ personal property is behind only that of FSA and primarily

 ahead of M&T. Pursuant to that certain “General Subordination Agreement” entered into between

 Growmark and M&T, Growmark’s lien is subordinated to M&T to the amount of $100,000.00

 only. (A copy of the 7/25/17 General Subordination Agreement is attached as Exhibit 2.)

         4.      Without an impartial appraisal of the secured property, Growmark is unable to

 determine the value of its lien position or the value of the M&T position that Growmark has

 subordinated to.

         5.      To the extent that this Honorable Court grants relief from the automatic stay to

 M&T, Growmark requests that it make no determination of the lien status between Growmark and

 M&T without an impartial appraisal so as not to potentially prejudice Growmark in subsequent

 proceedings.




                                                   2
Case 18-70870-JAD        Doc 103     Filed 06/29/20 Entered 06/29/20 17:46:45          Desc Main
                                    Document      Page 3 of 4


        Wherefore, Growmark respectfully requests that this Honorable Court order an appraisal

 of the collateral in question to determine the value of Growmark’s security interest or, in the

 alternative, make no determination with regard to the value at all.


  Dated: June 29, 2020                                /s/ Ryan James
                                                      Ryan James
                                                      Pa. I.D. No. 82799

                                                      Robert A. Galanter
                                                      Pa. I.D. No. 11521

                                                      Galanter Tomosovich, LLC
                                                      437 Grant Street, Suite 1000
                                                      Pittsburgh, PA 15219
                                                      Phone: (412) 802.2690
                                                      Facsimile: (412) 802.2691
                                                      E-Mail: rxj@galantertomosovich.com
                                                              rag@galantertomosovich.com




                                                  3
Case 18-70870-JAD        Doc 103      Filed 06/29/20 Entered 06/29/20 17:46:45           Desc Main
                                     Document      Page 4 of 4


                                  CERTIFICATE OF SERVICE

    The undersigned hereby certifies that on June 29, 2020, a true and correct copy of the foregoing

 document was served electronically through the Court’s ECF System on all ECF participants

 registered in this case at the email addresses registered with the Court.




                                               /s/ Ryan James          `
                                               Ryan James




                                                   4
